Citation Nr: 1642205	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for gastritis, to include as secondary to medications taken for service-connected disabilities.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1985 to April 1986 and from February 2003 to May 2004, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In October 2012, the RO granted entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).  This represents a complete grant of her appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, her gastritis is the result medications taken for service-connected disabilities.

2.  Resolving all doubt in favor of the Veteran, her migraine headaches are the result of her service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was granted service connection for her right hip disability and right knee disability effective September 26, 2006.  She was granted service connection for PTSD effective September 26, 2006.  In November 2010, the Veteran filed her claims.  She asserted her gastritis is due to medications she takes for her service-connected disabilities.  She also asserted her migraine headaches were secondary to her service-connected PTSD.

In February 2011, the Veteran's physician Dr. T.H. reported that she had treated the Veteran since March 2006 for gastritis and migraine headaches.  Dr. T.H. reviewed the Veteran's claims file and opined that her gastritis is related to her overuse of a nonsteroidal anti-inflammatory drugs (NSAIDs) taken for her service-connected knee and hip.  Dr. T.H. also opined that her migraine headaches were related to her PTSD.

In March 2011, a VA examiner reported that the causes of gastroesophageal reflux gastritis and migraine headaches are multifactorial.  The examiner opined that the Veteran's gastritis was less than likely caused by NSAIDs use alone.  The examiner reported she was unable to opine on the etiology of the Veteran's migraine headaches without resorting to speculation.

In July 2012, a VA examiner opined that the Veteran's gastrointestinal symptoms were consistent with GERD and that her GERD was less likely than not due to her service-connected disabilities and was more likely a multifactorial issue.  The examiner indicated that the Veteran's current migraine headaches had not increased in severity during her active service.  However, this opinion did not consider service connection on a secondary basis. 

In September 2012, the Veteran's physician Dr. T.H. continued to opine that the Veteran's gastritis was due to her overuse of NSAIDs for her service-connected disabilities.  Dr. T.H. referenced medical articles on the relationship between NSAIDs and gastrointestinal disorders.  Dr. T.H. opined that the Veteran's gastritis was as likely as not related to her NSAIDs use.  Dr. T.H. also continued to opine that the Veteran's migraine headaches were related to her PTSD.  Dr. T.H. again referenced medical articles on the relationship between migraine headaches and PTSD.  Dr. T.H. opined that the Veteran's migraine headaches were as likely as not related to her PTSD.

As such, when weighing the VA opinions with the private opinion, the Board finds that at most they show that the evidence for and against the Veteran's claims is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claims for service connection for gastritis and migraine headaches are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).








ORDER

Service connection for gastritis is granted.

Service connection for migraine headaches is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


